WINDOW AND DOOR SCREEN FOR SEAMLESS, EASY REPAIRS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed September 23, 2019, is acknowledged.  Claims 1 and 3-7 were amended.  Claim 8 was withdrawn, in addition to the previous withdrawal of claims 2 and 9.

Note
The examiner recognizes that Applicant has made an effort to improve the form of the claims with the present amendment.  However, the claims would still require very substantial revision to be considered in proper form for any issued patent.  Finding a registered patent attorney to represent Applicant would expedite this process.
If Applicant wishes to avoid hiring a patent attorney, the examiner recommends consulting the Inventors Assistance Center at 800-786-9199 and https://www.uspto.gov/learning-and-resources/support-centers/inventors-assistance-center-iac for general guidance on drafting claims.  The examiner also recommends reviewing the claims of the patents cited below in the section titled “Art of Record” as examples of the typical form of claims drawn to a product.


“1. A [product] comprising:
a [first component], the [first component] comprising [subcomponents and/or properties of the first component];
a [second component], the [second component] comprising [subcomponents and/or properties of the second component], wherein [description of the second component’s relationship to the first component, for instance: “the [second component] is attached to the [first component]”]
…[and so on].”

Afterwards, any dependent claims (describing the product of the independent claim in more detail) typically have a form at least somewhat along these lines:

“2. The [product] of claim 1, further comprising [additional components and/or properties of the product].”

This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.

If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Claim Objections
Claim 1 is objected to because of the following informalities:  The use of parentheses in claim 1 is not proper, as this usage can present ambiguity as to whether or not the limitations within the parentheses are required by the claim.  Appropriate correction is required.

Claim Rejections—35 USC §112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-7 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only.
For instance, the preamble of claim 1 as newly amended is not clear.  The amended preamble recites “A new design for fiberglass doors/windows screen mesh with an augmented grid in the mesh for seamless repairs –(a combination of a fiberglass door screen mesh or a fiberglass window screen mesh and one or more screen mesh repair patches the combination comprising)”.  Applicant should select a single term or phrase to refer to the invention in the preamble.
Following the preamble, recitations as to components or properties of the claimed product should make clear how they relate to the product.  For instance, it is not clear from previous recitations of claim 1 how the “screen mesh roll”, “yarn”, and “fabric” of sections c), d), and e), respectively, are related to the claimed product.
Recitations in the body of the claim that are statements, i.e., that include a verb, should either be preceded by “wherein” or use the present participle of the verb, so as to maintain the single-sentence form of the claim.  For instance, “c) Length of a screen 
Regarding claim 1, the phrase "Aperture 0.0027" renders the claim indefinite because no unit is provided with this measurement.
Claims 3-7 incorporate the limitations of claim 1 by reference, and are rejected for thereby incorporating the indefinite subject matter of claim 1.
The claims recite various limitations with insufficient antecedent basis.  Providing antecedent basis means that effectively every noun in the claims should be recited the first time without the definite article (–the–) and instead with an indefinite article (–a– or –an–) for singular nouns or without an article for plural nouns.  Every subsequent recitation of these nouns should be preceded by –the– or –said–, and should use completely consistent terms, so that every element of the claimed invention is clearly introduced and then exactly identifiable in subsequent recitations.

Claim Rejections—35 USC §103
The rejection under 35 U.S.C. 103 of claim 8 as being unpatentable over Hendriksen (US 2008/0032085) in view of Abrams (US 3,308,875) is withdrawn because claim 8 has been withdrawn from consideration.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (That is, the following references are cited not because they are .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 3-7 would be allowable if the claims are amended to overcome the above rejections under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claims would be allowable because the prior art does not teach a fiberglass door screen mesh or a fiberglass window screen mesh and an associated repair patch, where the fiberglass door screen mesh or a fiberglass window screen mesh has the claimed augmented grid also made of fiberglass and having the combination of specific properties recited in claim 1.

Response to Arguments
The examiner notes that Applicant’s reply was accompanied by no arguments contesting the previous rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745